DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 15 May 2022.
Claims 1, 13, and 19 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 16 May 2022 with regards to the autonomous vehicle having a built in scanner have been fully considered but they are not persuasive.

With regards to the claims, the Applicant has argued on page 7 of their response, “The Examiner has added Laury for teaching an autonomous vehicle with a built-in barcode scanner. The Examiner relies on Laury paragraphs 12, 49, 50, and 63 for such a teaching. However, paragraph 12 indicates that it is the remote management system that controls the autonomous device and interacts with user devices to load items into specific compartments on the autonomous device. FIG. 6A and beginning at paragraph 125 there is a discussion as to what the autonomous device includes, and it completely lacks any built-in barcode scanner. Rather, verifications and control is entirely remote and the vehicle of Laury lacks any barcode scanner nor does anything in Laury suggest the vehicle includes a barcode scanner and performs verification on its own. Laury relies on the interaction of the remote management system to perform verification during loading along with interaction with user devices, see FIG. 6B. Laury fails to state what device includes the barcode scanner but appears to suggest it would be the user device (such as a phone) that interacts with the management system 600A and the management system then unlocks a compartment were a user loads the item. The vehicle in Laury does not include a scanner (barcode reader) and completely relies on the management system 600A for item verification processing.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record.  First, it is noted that the Applicant has only addressed paragraph 12, and then references paragraph 128 and figure 6B of Laury, while also ignoring the cited paragraphs of Laury that the Examiner included in the previous Non-Final Rejection mailed 16 February 2022.  Thus, while the Applicant has referenced portions of Laury, including multiple portions not cited by the Examiner, the Examiner maintains that the cited portions not analyzed by the Applicant specifically show that the bot includes a scanner.  Specifically, Laury states in paragraph 49 states, “When the autonomous delivery vehicle 302 arrives at the pickup location 208 of FIG. 2, the cargo system 306 can open the designated compartments one at a time in accordance with the loading instructions/sequence communicated to the merchant interface mechanism 114. The cargo system 306 can verify that the assigned payload is loaded in the correct compartment (such as based on information received through a verification device in the compartment and/or based on interacting with the merchant interface mechanism 114 associated with the loading process) and that the compartment is closed/locked. When the correct payload is in the assigned compartment (e.g., the first compartment 312) and the compartment door is closed/locked, the cargo system 306 can open the next compartment (e.g., the second compartment 314) in accordance with the loading instructions.” (Emphasis added).  Additionally, paragraph 63 states, “Based on accessing the data/instructions, the delivery management system 100 can determine the loading profile 412 based on selecting a compartment that satisfies the size or preservation (e.g., temperature and/or time) requirement of the requested payload 106. In some embodiments, the delivery management system 100 can generate a list of machine-readable instructions and/or checkpoints (e.g., scans or queries verifying that correct load has been placed in the open compartment) for each item and/or compartments. The instructions and/or the check points can correspond to the loading sequence. Based on the determined loading profile 412, the cargo system 306 (e.g., the robotic vending system) and/or the merchant device can automatically open/close compartments, load (e.g., physically move and place) items, sort loaded items, and/or verify items.” (Emphasis added).  As shown and emphasized here, Laury has disclosed the use of verification device inside the compartment of the autonomous delivery vehicle to scan and verify the items deposited inside, wherein the verification is to ensure that the items are the correct items.  Thus, Laury has disclosed confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning items code using a built-in barcode scanner of the autonomous device.  Therefore, the Examiner maintains that the rejection is proper.

Applicant’s arguments with respect to claims 1, 13, and 19 with regards to verifying the items by scanning a QR code and then scanning the items have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, the Applicant has claimed, “confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning a Quick Response (QR) code that identifies the customer, the items, and the designated location and by scanning each of the item codes after scanning the QR code as the items as the items are loaded into the secure bin of the autonomous bot using a built-in barcode scanner of the autonomous device.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has claimed the autonomous device confirming the items by scanning a QR code, but then made the statement of, “and by scanning each of the item codes after scanning the QR code.”  It remains unclear as to what “the item codes” refers to, as the only “code” that was previously recited or defined in the claim was the QR code that identifies the customer, the items, and the designated location; and thus, it is unclear if these “item codes” are some other codes other than the QR code, or if they are the QR code, in which case, it is unclear how they can be scanned after scanning the QR code.  For the purpose of examination, the Examiner will interpret the claim to read, “confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning a Quick Response (QR) code that identifies the customer, the items, and the designated location and by scanning item codes after scanning the QR code as the items as the items are loaded into the secure bin of the autonomous bot using a built-in barcode scanner of the autonomous device.”  Claims 2-12 depend upon claim 1 and therefore are rejected for inheriting its deficiencies.

With respect to claim 19, the Applicant claims, “verify the items as the items are loaded into the secure bin based on the order details by scanning a Quick Response (QR) code that identifies the customer, the items, and the customer location and by scanning each of the item codes from the items using the built-in barcode scanner of the autonomous device when the items are inserted into the secure bin.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has claimed the autonomous device verifying the items by scanning a QR code, but then made the statement of, and by scanning each of the item codes.”  It remains unclear as to what “the item codes” refers to, as the only “code” that was previously recited or defined in the claim was the QR code that identifies the customer, the items, and the customer location; and thus, it is unclear if these “item codes” are some other codes other than the QR code, or if they are the QR code, in which case, it is unclear how they can be scanned in addition to scanning the QR code.  For the purpose of examination, the Examiner will interpret the claim to read, “verify the items as the items are loaded into the secure bin based on the order details by scanning a Quick Response (QR) code that identifies the customer, the items, and the customer location and by scanning item codes from the items using the built-in barcode scanner of the autonomous device when the items are inserted into the secure bin.”  Claim 20 depends upon claim 19 and therefore is rejected for inheriting its deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 2018/0246526 A1) (hereinafter Wilkinson), in view of Laury et al. (US 2019/0228375 A1) (hereinafter Laury), in view of Konanur et al. (US 2019/0034868 A1) (hereinafter Konanur), and further in view of Zimberoff et al. (US 2012/0084222 A1) (hereinafter Zimberoff).

With respect to claim 1, Wilkinson teaches:
Receiving, by an autonomous device, order details for an order including a designated location where a customer associated with the order is to be delivered the order (See at least paragraph 15 which describes receiving and storing order information of a customer and a delivery location).
Navigating, by the autonomous device, from a current location to the designated location (See at least paragraph 26 which describes the mobile locker device navigating to the delivery location with the ordered item).
Unlocking, by the autonomous device, the secure bin allowing the customer to remove the items associated with the order (See at least paragraph 54 which describes the mobile locker unlocking the holding space and allowing a customer to retrieve the product based on the authentication of the customer).

Wilkinson discloses all of the limitations of claim 1 as stated above.  Wilkinson does not explicitly disclose the following, however Laury teaches:
Confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning item codes as the items are loaded into the secure bin of the autonomous device using a built-in barcode scanner (See at least paragraphs 12, 49, 50, and 63 which describe a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury.  By verifying items placed in a compartment using a barcode scanner, and autonomous vehicle will predictably prevent fraudulent activities from occurring, and thus encouraging further commerce in a secure manner.

The combination of Wilkinson and Laury discloses all of the limitations of claim 1 as stated above.  Wilkinson and Laury do not explicitly disclose the following, however Konanur teaches:
Confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning a manifest that identifies the customer, the items, and the designated location and by scanning each of the item codes after scanning the manifest using a built-in scanner of the autonomous device (See at least paragraphs 27, 28, 35, and 36 which describe creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur.  By scanning shipping manifests, and comparing the manifests with the identification codes of items for delivery, a carrier would predictably be able to ensure that the correct items are provided to the carrier for delivery, and thus increase the likelihood of a successful delivery transaction.

The combination of Wilkinson, Laury, and Konanur discloses all of the limitations of claim 1 as stated above.  Wilkinson, Laury, and Konanur do not explicitly disclose the following, however Zimberoff teaches:
Scanning a Quick Response (QR) code that identifies the customer, the items, and the designated location (See at least paragraphs 13, 14, 16, 18, 19, 25, 37, and 40 which describe generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By encoding a manifest as a QR code that can be scanned by parties, such as a carrier, a delivery service will predictably ensure that manifests can be quickly scanned and have information extracted, as QR codes are a known and standard format used to encode information.

With respect to claim 3, the combination of Wilkinson, Laury, Konanur, and Zimberoff discloses all of the limitations of claim 1 as stated above.  In addition, Laury teaches:
Wherein receiving further includes obtaining the order details from a transaction manager that took the order from the customer and that confirmed the designated location (See at least paragraphs 28-30 which describe a delivery management system obtains an order placed by a customer from a merchant, wherein the order includes the destination location of the delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items, wherein a delivery management system obtains an order placed by a customer from a merchant, wherein the order includes the destination location of the delivery of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By using a marketplace to receive purchase information, and then communicating that information to the delivery provider, a delivery service will predictably be able to ensure correct items are delivered, and that the delivery location is the correct location, and thus increase the odds of a successful delivery.

With respect to claim 4, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 1 as stated above.  In addition, Laury teaches:
Wherein confirming further includes verifying the items are included in the order details and that there are no missing ordered items from the order details during loading into the secure bin (See at least paragraphs 12, 49, 50, and 63 which describe the delivery vehicle receiving items in its compartments, scanning the items’ codes, and comparing them to expected items in order to verify that the items are the expected items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By verifying items placed in a compartment using a barcode scanner, and autonomous vehicle will predictably prevent fraudulent activities from occurring, and thus encouraging further commerce in a secure manner.

With respect to claim 5, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claims 1 and 4 as stated above.  In addition, Laury teaches:
Wherein verifying further includes scanning the item codes for each of the items as each item is loaded into the secure bin and matching each scanned item code to a portion of the order details (See at least paragraphs 12, 49, 50, and 63 which describe the delivery vehicle receiving items in its compartments, scanning the items’ codes, and comparing them to expected items in order to verify that the items are the expected items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By verifying items placed in a compartment using a barcode scanner, and autonomous vehicle will predictably prevent fraudulent activities from occurring, and thus encouraging further commerce in a secure manner.

With respect to claim 7, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 1 as stated above.  In addition, Laury teaches:
Wherein confirming further includes locking the secure bin once each of each of the items is loaded into the secure bin and the order details comport with loaded items (See at least paragraphs 47, 49, and 50 which describe locking the secured compartment of the autonomous vehicle after items has been loaded into and verified).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items, wherein the secured compartments of the autonomous vehicle are locked after items has been loaded into and verified of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By locking a receptacle once an item is placed in it, a shipper will predictable secure items for delivery and thus prevent theft or fraudulent activities.

With respect to claim 8, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 1 as stated above.  In addition, Wilkinson teaches:
Wherein navigating further includes generating a navigation route from the current location to the designated location, and traveling by the autonomous device from the current location to the designated location in accordance with the route utilizing one or more of a Global Positioning Satellite (GPS) receiver of the autonomous device and wireless location services of the autonomous device (See at least paragraphs 11 and 65 which describe navigating the autonomous vehicle to the delivery vehicle using an optimized route, and using GPS to navigate).

With respect to claim 9, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Laury teaches:
Wherein generating further includes generating an estimated time of arrival to arrive at the designated location and communicating the estimated time of arrival to the customer (See at least paragraphs 39 and 70 which describe generating an estimated time of arrival to the delivery destination, and providing this ETA to the recipient). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items, generating an estimated time of arrival to the delivery destination, and providing this ETA to the recipient of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By providing a use an estimated time of arrival for their delivery, a delivery service will predictably increase the likelihood of successful deliveries taking place.

With respect to claim 10, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 1 as stated above.  In addition, Wilkinson teaches:
Wherein unlocking further includes verifying an identity of the customer at the designated location before unlocking the secure bin (See at least paragraph 53 which describes authenticating a customer and unlocking the mobile locker).

With respect to claim 11, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Wilkinson teaches:
Wherein verifying further includes taking an image of an identification card presented by the customer to the autonomous device and validating identity information by performing image processing on the image (See at least paragraph 53 which describes imaging a customer’s identification card in order to authenticate them).

With respect to claim 12, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Wilkinson teaches:
Wherein verifying further includes capturing biometric data from the customer on the autonomous device and validating the identity against registered biometric data that is registered to the customer (See at least paragraph 43 which describes authenticating customers using biometric data).

With respect to claim 19, Wilkinson teaches:
An autonomous device comprising: a secure bin, a device processor, and a device non- transitory computer-readable storage medium having executable instructions representing a transaction agent (See at least paragraphs 10, 18, and 19 which discloses a mobile locker that is used to make deliveries, wherein the locker contains secure compartments and communicates with a managing computer and electronic database).
Identifying a customer at a customer location, obtain an order for the customer;  and send the customer location and order details for the order to the transaction terminal (See at least paragraphs 12, 15, and 19 which describe receiving a customer’s order and delivery location, wherein the delivery location and order details are provided to a delivery manager).
Provide the autonomous device with the order details and the customer location (See at least paragraph 19 which describes transmitting the delivery location to the mobile locker).
Plan a navigation route from a current location to the customer location; navigate from the current location to the customer location using the navigation route; Verify an identity of the customer at the customer location; and unlock the secure bin when the identity of the customer is verified to allow the customer to remove the items from the secure bin at the customer location to fulfill the order (See at least paragraphs 25, 26, 28, 53, and 54 which describe initiating a mobile locker to navigate via an optimal route to a delivery location, wherein the locker grants access to the delivery item upon verifying the customer).

Wilkinson discloses all of the limitations of claim 19 as stated above.  Wilkinson does not explicitly disclose the following, however Laury teaches:
A server comprising a server processor and a server non-transitory computer-readable storage medium having executable instructions representing a transaction manager; A transaction terminal comprising a terminal processor and a server non-transitory computer- readable storage medium having executable instructions representing a fulfillment manager (See at least paragraphs 12, 16, 17, 19, 23, 28, 54, and 91 which describe a merchant receiving an order from a customer for a purchased good, wherein the merchant communicates with the delivery management system in order to coordinate and conduct a delivery operation to the customer).
The transaction manager when executed by the server processor configured to cause the server processor to: identify a customer at a customer location (See at least paragraphs 28-30 which describe a customer placing an order with a merchant, and the system identifying the delivery destination as either a GPS location of the customer or a requested delivery destination).
The fulfillment manager when executed by the terminal processor configured to cause the terminal processor to: direct fulfillment of the order details;  provide the autonomous device with the order details and the customer location; and notify the autonomous device when items associated with the order details are loaded into the secure bin of the autonomous device (See at least paragraphs 12, 49, 50, and 63 which describe providing delivery mission plans to an autonomous vehicle, wherein the plan includes the items to be loaded at each location, and wherein the vehicle uses sensors to determine when items have been placed within it).
The transaction agent when executed by the device processor of the autonomous device configured to cause the device processor to: verify the items as the items are loaded into the secure bin based on the order details by scanning item codes from the items using a built-in barcode scanner of the autonomous device when the items are inserted into the secure bin; lock the secure bin upon notice once the items are loaded into the secure bin (See at least paragraphs 12, 49, 50, and 63 which describe the autonomous vehicle using a built in scanner to scan item barcodes as they are placed into the compartment, wherein the vehicle verifies that the items are the expected items, and wherein when all of the items are deposited, locking the compartment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of using an autonomous vehicle to deliver ordered items to a customer, wherein the purchased item is secured in a compartment, and wherein the autonomous vehicle uses barcode scanning to verify the correct item is placed in the compartment of Laury.  By verifying items placed in a compartment using barcode scanning, and autonomous vehicle will predictably prevent fraudulent activities from occurring, and thus encouraging further commerce in a secure manner.  Additionally, by using a management server to manage the transactions and deliveries, a system will predictably increase security and reliability, by having an overarching service that can manage and control the various components and services without relaying sensitive information to different parties.

The combination of Wilkinson and Laury discloses all of the limitations of claim 19 as stated above.  Wilkinson and Laury do not explicitly disclose the following, however Konanur teaches:
Confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning a manifest that identifies the customer, the items, and the designated location and by scanning each of the item codes after scanning the manifest using a built-in scanner of the autonomous device (See at least paragraphs 27, 28, 35, and 36 which describe creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of using an autonomous vehicle to deliver ordered items to a customer, wherein the purchased item is secured in a compartment, and wherein the autonomous vehicle uses barcode scanning to verify the correct item is placed in the compartment of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur.  By scanning shipping manifests, and comparing the manifests with the identification codes of items for delivery, a carrier would predictably be able to ensure that the correct items are provided to the carrier for delivery, and thus increase the likelihood of a successful delivery transaction.

The combination of Wilkinson, Laury, and Konanur discloses all of the limitations of claim 19 as stated above.  Wilkinson, Laury, and Konanur do not explicitly disclose the following, however Zimberoff teaches:
Scanning a Quick Response (QR) code that identifies the customer, the items, and the designated location (See at least paragraphs 13, 14, 16, 18, 19, 25, 37, and 40 which describe generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of using an autonomous vehicle to deliver ordered items to a customer, wherein the purchased item is secured in a compartment, and wherein the autonomous vehicle uses barcode scanning to verify the correct item is placed in the compartment of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By encoding a manifest as a QR code that can be scanned by parties, such as a carrier, a delivery service will predictably ensure that manifests can be quickly scanned and have information extracted, as QR codes are a known and standard format used to encode information.

With respect to claim 20, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 19 as stated above.  In addition, Wilkinson teaches:
Wherein the autonomous device is an autonomous land-based robot or an autonomous air-based drone (See at least paragraph 23 which describes the mobile locker as being a robot, or unmanned vehicle).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Laury, Konanur, and Zimberoff as applied to claim 1 as stated above, and further in view of Kelly et al. (US 20180253805 A1) (hereinafter Kelly).

With respect to claim 2, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claim 1 as stated above.  Wilkinson, Laury, Konanur, and Zimberoff do not explicitly disclose the following, however Kelly teaches:
Wherein receiving further include obtaining the order details by decoding a code that is imaged by the autonomous vehicle (See at least paragraph 15 which describe a server receiving an order description and a payment status based on the receipt of an encoded barcode).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff, with the system and method of a server receiving an order description and a payment status based on the receipt of an encoded barcode of Kelly.  By incorporating the scanning system as used to obtain order details, one would reasonably predict that the process of receiving orders and planning a shipment can be optimized and automated.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Laury, Konanur, and Zimberoff as applied to claims 1 and 4 as stated above, and further in view of Shakes et al. (US 2015/0221021 A1) (hereinafter Shakes).

With respect to claim 6, Wilkinson/Laury/Konanur/Zimberoff discloses all of the limitations of claims 1 and 4 as stated above.  Wilkinson, Laury, Konanur, and Zimberoff do not explicitly disclose the following, however Shakes teaches:
Wherein verifying further includes performing image-based recognition on images of the items as each item is loaded into the secure bin, obtaining item codes for each image based on the performing, and matching each item code to a portion of the order details (See at least paragraphs 46 and 68 which describe capturing imaging items being processed, wherein item codes are captured, compared, and matched to an order).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff, with the system and method of capturing imaging items being processed, wherein item codes are captured, compared, and matched to an order of Shakes.  By extracting item codes from items being processed for delivery and matching them with orders, a delivery system will predictably ensure that only the correct items are shipped to the customer, and thus reduce erroneous shipping services.

Claims 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, in view of Laury, in view of Bidiwala (“The Gas Station’s Digital Future is Around the Corner”, 09/17/2017) (hereinafter Bidiwala), in view of Konanur, and further in view of Zimberoff

With respect to claim 13, Wilkinson teaches:
Identifying a customer present location (See at least paragraph 15 which describes identifying a customer delivery location).
Obtaining an order associated with the customer (See at least paragraph 15 which describes receiving and storing order information of a customer and a delivery location).
Sending order details for the order and the location to a fulfillment terminal (See at least paragraphs 11, 12, and 19 which describe providing order details, including the delivery location, to a delivery system).
Initiating the autonomous device loaded with one or more items associated with the order details to navigate from an autonomous device location to the delivery location with the one or more items within the secure bin for delivery to the customer at the delivery location when the autonomous device confirms the identity of the customer and unlocks the secure bin for the customer to remove the one or more items (See at least paragraphs 26, 53, and 54 which describe initiating a mobile locker to navigate via an optimal route to a delivery location, wherein the locker grants access to the delivery item upon verifying the customer).

Wilkinson discloses all of the limitations of claim 13 as stated above.  Wilkinson does not explicitly disclose the following, however Laury teaches:
Confirming one or more items associated with the order details have been identified by an autonomous device through a barcode scanner of the autonomous device when the one or more items are scanned by the barcode scanner of the autonomous device as each of the one or more items are loaded into a secure bin of the autonomous device (See at least paragraphs 12, 49, 50, and 63 which describe a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury.  By verifying items placed in a compartment using barcode scanning, an autonomous vehicle will predictably prevent fraudulent activities from occurring, and thus encouraging further commerce in a secure manner.

The combination of Wilkinson and Laury discloses all of the limitations of claim 13 as stated above.  Wilkinson and Laury do not explicitly disclose the following, however Bidiwala teaches:
Identifying a customer present at a pump location associated with a pump; Obtaining an order associated with the customer; Sending order details for the order and the pump location for the pump to a fulfillment terminal; Initiating the autonomous device loaded with one or more items associated with the order details to navigate from an autonomous device location to the pump location (See at least page 2 which describes using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala.  By substituting a delivery location being a driver’s car at a gas pump into the delivery system of Wilkinson/Laury, one would reasonably predict success, as the delivery location being a gas pump is merely a further limiting of the delivery destination, and does not change the performance of the delivery services as disclosed by Wilkinson.

The combination of Wilkinson, Laury, and Bidiwala discloses all of the limitations of claim 19 as stated above.  Wilkinson, Laury, and Bidiwala do not explicitly disclose the following, however Konanur teaches:
Confirming, by the autonomous device, items associated with the order details are loaded into a secure bin of the autonomous device by the autonomous device scanning a manifest that identifies the customer, the items, and the designated location and by scanning each of the item codes after scanning the manifest using a built-in scanner of the autonomous device (See at least paragraphs 27, 28, 35, and 36 which describe creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur.  By scanning shipping manifests, and comparing the manifests with the identification codes of items for delivery, a carrier would predictably be able to ensure that the correct items are provided to the carrier for delivery, and thus increase the likelihood of a successful delivery transaction.

The combination of Wilkinson, Laury, Bidiwala, and Konanur discloses all of the limitations of claim 19 as stated above.  Wilkinson, Laury, Bidiwala, and Konanur do not explicitly disclose the following, however Zimberoff teaches:
Scanning a Quick Response (QR) code that identifies the customer, the items, and the designated location (See at least paragraphs 13, 14, 16, 18, 19, 25, 37, and 40 which describe generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By encoding a manifest as a QR code that can be scanned by parties, such as a carrier, a delivery service will predictably ensure that manifests can be quickly scanned and have information extracted, as QR codes are a known and standard format used to encode information.

With respect to claim 15, Wilkinson/Laury/Bidiwala/Konanur/Zimberoff discloses all of the limitations of claim 13 as stated above.  In addition, Wilkinson teaches:
Interacting with the autonomous device to verify the identity of the customer when the autonomous device is at the pump location (See at least paragraphs 20 and 28 which describe an autonomous vehicle verifying the identity of the customer before releasing the ordered item to the customer).

With respect to claim 17, Wilkinson/Laury/Bidiwala/Konanur/Zimberoff discloses all of the limitations of claim 13 as stated above.  In addition, Laury teaches:
Wherein obtaining further includes acquiring the order as a pre-staged order that was provided by the customer before the customer arrived at the pump, a pump order that is entered into a pump interface of the pump by the customer, a mobile order that is entered into a mobile application on a customer-operated device, or a vehicle order that is entered into a vehicle interface of a vehicle when the customer is while the pump or entered prior to the customer arriving at the pump (See at paragraphs 16 and 17 which describe a merchant receiving a customer order for items, wherein the order is placed using a mobile application on a user’s mobile phone).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items, and whereinthe customer’s order for items is placed using a mobile application on a user’s mobile phone  of Laury, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff.  By allowing customers to order items for delivery using a mobile application, a delivery service will predictably be able to reach the customer wherever they are located.

With respect to claim 18, Wilkinson/Laury/Bidiwala/Konanur/Zimberoff discloses all of the limitations of claim 13 as stated above.  In addition, Wilkinson teaches:
Wherein identifying further includes identifying the customer at the pump location based on: a card read by a pump interface of the pump, a code scanned by a customer-operated device, customer-operated device location information reported from a mobile application of the customer-operated device, identifying information entered into the pump interface by the customer, or facial recognition performed on an image that is captured by a camera associated with the pump or associated with the customer-operated device (See at least paragraphs 43 and 53 which describe verifying the customer based on scanning an identification card, and/or biometric information).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Laury, Bidiwala, Konanur, and Zimberoff as applied to claim 13 as stated above, and further in view of Ferguson et al. (US 10732629 B1) (hereinafter Ferguson).

With respect to claim 14, Wilkinson/Laury/Bidiwala/Konanur/Zimberoff discloses all of the limitations of claim 13 as stated above.  Wilkinson, Laury, Bidiwala, Konanur, and Zimberoff do not explicitly disclose the following, however Ferguson teaches:
Sending a receipt for the order to a customer-operated device (See at least column 12 lines 2-52, column 13 line 18 through column 14 line 42, and column 17 lines 15-22 which describe a customer purchasing an item on a marketplace, wherein the order is stored by the marketplace, and wherein a notification is provided to the seller and the customer upon the item being accepted by the customer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff, with the system and method of using an autonomous vehicle to deliver ordered items to a customer, wherein the marketplace communicates the delivery information to the autonomous vehicle, wherein the autonomous vehicle uses image recognition to verify the correct item is placed in a compartment, and wherein a notification is provided to the seller and the customer upon the item being accepted by the customer of Ferguson.  The providing of a receipt in common practice in the commercial industry and is required by law in select jurisdictions, and thus, by providing a receipt to a customer of their order, a system will yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Laury, Bidiwala, Konanur, and Zimberoff as applied to claim 13 as stated above, and further in view of Kohli (US 2017/0228690 A1) (hereinafter Kohli).

With respect to claim 16, Wilkinson/Laury/Bidiwala/Konanur/Zimberoff discloses all of the limitations of claim 13 as stated above.  Wilkinson, Laury, Bidiwala, Konanur, and Zimberoff do not explicitly disclose the following, however Kohli teaches:
Process payment for the order based on payment information collected by the autonomous device and provided from the autonomous device from the pump location (See at least paragraph 15 which describes paying for a transaction using a point of sale terminal that is incorporated into an unmanned vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using an autonomous mobile locker system that is loaded with customer’s ordered items, and navigates to the delivery location of Wilkinson, with the system and method of a customer ordering goods and a merchant loading the ordered items into an autonomous vehicle, wherein the autonomous vehicle uses a scanning device within it to scan item’s barcodes as they are placed in a compartment in order to verify that the items are the correct items of Laury, with the system and method of using autonomous drones to deliver ordered items from a gas station to a driver’s vehicle as they wait in their car of Bidiwala, with the system and method of creating a manifest for a shipment that identifies the customer, the items, and the designated location, wherein a delivery drone scans the manifest and then item codes, and wherein the items are verified using the scanned information of Konanur, with the system and method of generating a manifest that identifies the customer, items shipped, and destination, wherein the manifest includes a QR code that links to the information in the manifest of Zimberoff, with the system and method of paying for a transaction using a point of sale terminal that is incorporated into an unmanned vehicle of Kohli.  The combination of the payment system would be an incorporation of known elements that would function that same as it did separately, and thus the combination is found obvious and would yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
28 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628